200 U.S. 118 (1906)
MONTANA CATHOLIC MISSIONS
v.
MISSOULA COUNTY.
No. 151.
Supreme Court of United States.
Submitted December 13, 1905.
Decided January 2, 1906.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF MONTANA.
*124 Mr. T.J. Walsh for plaintiff in error.
There was no appearance or brief filed for defendant in error.
*126 MR. JUSTICE PECKHAM, after making the foregoing statement, delivered the opinion of the court.
There is nothing on the face of the complaint above set forth to show either the existence of any question involving the construction or application of the Federal Constitution, or that the constitutionality of any law of the United States, or the validity or construction of any treaty made under its authority, was drawn in question. This must appear in the complaint by the statement in legal and logical form, such as good pleading requires. Arbuckle v. Blackburn, 191 U.S. 405, 413; Spencer v. Duplan Silk Co., 191 U.S. 526, 530. It must appear that the suit really and substantially involves a controversy of such a character. This pleading seems simply to be a claim that the plaintiff is exempt from taxation on the cattle which it owns, because it is an institution of purely public charity, and it would seem from that fact that it was claiming such exemption under some act of the State of Montana, and that its right to recover back these taxes depended upon a statute of that State. *127 There is no provision in the Federal Constitution, neither is there any Federal law, nor any treaty between the United States and the Indians, that is referred to in the complaint, and it is not averred therein that the claim of the plaintiff to be exempt from taxation is founded upon any constitutional provision or law or treaty of the United States. It cannot be assumed, from any averment in the complaint, that the alleged right of a private owner of property to be exempt from taxation thereon, because it was devoted to purposes of charity among the Indians, was founded upon any Federal ground. On the contrary, it would seem to be plain that it was based upon some statute of the State wherein the tax was imposed and collected which exempted from state taxation property wholly devoted to charity. The case is, therefore, not one which from the subject matter of the controversy is apparently and in its essence of a Federal nature, or one that involved any of the foregoing questions of Federal right. Swafford v. Templeton, 185 U.S. 487.
But it is now urged that the entire beneficial use or ownership of the property taxed is in tribal Indians, and that it is, therefore, not subject to taxation by or under state authority; also that the property is made use of by the Federal Government, and that it is one of the means and instrumentalities adopted by it through which it carries out its governmental purposes, and such property is, therefore, not subject to be taxed by the State.
That the entire beneficial use or ownership of the property taxed is in tribal Indians, while the legal title only is in plaintiff, is not alleged in the complaint, and such a conclusion does not follow from the allegations to be found in that pleading. It is true that the property of Indians living in the tribal state, and so recognized by the Government, is withdrawn from the operation of state laws and is exempt from taxation thereunder. The Kansas Indians, 5 Wall. 737, 757; United States v. Rickert, 188 U.S. 432. The expression, beneficial use or beneficial ownership or interest, in property is quite frequent in the *128 law, and means in this connection such a right to its enjoyment as exists where the legal title is in one person and the right to such beneficial use or interest is in another, and where such right is recognized by law, and can be enforced by the courts, at the suit of such owner or of some one in his behalf. And one is also said to have the beneficial ownership of land who has done everything to entitle him to a patent from the Government, and who, therefore, has the legal right to such patent, and all that remains to be done is for the proper officer to issue it. Wisconsin Central R.R. Co. v. Price County, 133 U.S. 496; Central Pacific R.R. Co. v. Nevada, 162 U.S. 512. In such case the land is taxable to such owner, though he has not the legal title. He is the beneficial owner. If such were the case here, it might then be said that the Indians really owned such property, and that it was therefore exempt from taxation. But, as we have said, there is no such averment in the complaint, and no such inference can be drawn from the facts therein set forth. Taking the complaint as it is, it shows on its face that the Indians have neither any legal nor equitable title to the property neither have they any legal or equitable right to its beneficial use, and it also appears from the complaint that the property is owned unconditionally and absolutely by the plaintiff. The plaintiff, as the owner of these cattle, may, at any time, abandon its present manner of using them and may devote them, or any income arising from their ownership, to any other purpose it may choose, and the Indians would have no legal right of complaint. The plaintiff might refuse to spend another dollar upon the Indians upon these reservations, and refuse to further maintain or aid them in any way whatever, and no right of the Indians would be thereby violated, nor could they call upon the courts to enforce the application of the plaintiff's property, or the income thereof, to the same purposes the plaintiff had theretofore applied them. There is nothing in Mormon Church v. United States, 136 U.S. 1, which in the remotest degree applies to this case. This court has heretofore determined that the Indians' interest in this kind of property, *129 situated on their reservations, was not sufficient to exempt such property, when owned by private individuals, from taxation. Thomas v. Gay, 169 U.S. 264; Wagoner v. Evans, 170 U.S. 588. In the first of above-cited cases the right to graze over the reservation was leased by the Indians to the owners of the cattle, and it was alleged that if the cattle were taxed the value of the lands would be reduced, because the owners of the cattle would not pay as much for the right to graze as they would if their cattle were not subjected to taxation, and that therefore the tax was, in effect and substance, upon the land. This court held that the tax put upon the cattle of the lessees was too remote and indirect to be deemed a tax upon the lands or privileges of the Indians, citing Erie Railroad v. Pennsylvania, 158 U.S. 431, and other cases, as authority for the decision. This is reaffirmed in the second case above cited. In this case the Indians have not even given a lease, and the owners are not obliged to pay anything for the privilege of grazing, and may, as we have said, devote the property, or the income thereof, to purposes wholly foreign to the Indians themselves. However meritorious the conduct of the owners of the cattle may be, in devoting the income or any portion of the principal of their property to the charitable work of improving and educating the Indians (and we cordially admit the merit of such conduct), we cannot see that there is, on that account, the least claim for exemption from taxation because of any Federal provision, constitutional or otherwise.
Nor is there any merit in the proposition that the plaintiff is made use of by the Government of the United States, and is one of the means used by it to carry out its obligations to the Indians, under the Constitution or laws of the United States, and that therefore the property of the plaintiff which is thus used is not subject to state taxation. No such averment of fact is to be found in the pleading; nor does any such conclusion arise from the facts which appear therein. The Government may lease a building from a private owner for the purpose of better carrying on its governmental duties, and yet the building is not *130 such an instrumentality of government as prevents its taxation by or under state authority. Congress has not constituted this corporation an agency of its own for the purpose of discharging any duties which the Government may owe to the Indians. It has, as the complaint avers, made in the past some appropriations from time to time to the corporation to aid it in its own work among the Indians, but that is far from constituting the corporation an agency of its own, to carry into effect its own governmental powers, granted by the Constitution or by law. And even such appropriations ceased years ago.
The case, in short, is one of that class where we have frequently held that the claim of a Federal question must have some foundation of plausibility, St. Joseph &c. R.R. v. Steele, 167 U.S. 659; McCain v. Des Moines, 174 U.S. 168, in order to give jurisdiction. This has none.
The Circuit Court was right in refusing jurisdiction, and its judgment dismissing the complaint on account of the lack thereof, is
Affirmed.